Citation Nr: 0028265	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which found that the appellant had no recognized 
military service with the Armed Forces of the United States.

It is noted that the appellant originally requested a 
personal hearing before a Member of the Board in conjunction 
with his appeal.  However, this request was withdrawn by the 
appellant in August 1999.  38 C.F.R. § 20.704(e) (2000).


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1999).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a) 
(1999).  Service as a Philippine Scout in the Regular Army 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, and in the Commonwealth Army of the Philippines 
from and after the dates and hours when called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation benefits, 
but not for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension or burial benefits.  38 C.F.R. § 3.8(c) 
and (d) (1999).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

The appellant has asserted that he served in the service of 
the United States Armed Forces during World War II.  On a 
July 1998 VA Form 21-526, Application for Compensation or 
Pension, he asserted that he had had military service from 
December 1942 to 1946.  He also reported that he did not 
serve under any aliases during his military service.  On a 
June 1999 VA Form 9, Appeal to the Board, he maintained that 
he served in World War II, and that he enlisted in the 
Philippine Guerilla Movement in October 1943.  Additionally, 
the appellant has asserted that he was held as a prisoner of 
war (POW) during World War II.

In November 1998, the U.S. Army Reserve Personnel Center 
(ARPERCEN) notified the RO that the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, we 
note that "service department findings are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  Therefore, the United States Army's 
aforementioned determination that the appellant did not serve 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces, is binding upon the Board.  The 
appellant has since submitted no United States service 
documents in support of his claim, or any further information 
different from that previously submitted to ARPERCEN, which 
would warrant a request for recertification.  See Sarmiento 
v. Brown, 7 Vet. App. 80 (1994).  Accordingly, the VA has 
fulfilled its duty under 38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on VA, the 
Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for basic eligibility for VA benefits is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

